Title: To George Washington from Edward Newenham, 30 October 1797
From: Newenham, Edward
To: Washington, George



My Dear & Ever Esteemed Friend
Nenagh—Ireland30th October 1797

Yours of the 16th of August Last arrived this day —I want words to Express the Sincere & Heartfelt pleasure it truly gave me, I realy felt much—very much dissappointed at the Length of Time, that had Elapsed from your Former Letters—I had disagreable Sensations, only aleivated by my Knowledge of yourself—I much feard that some of our Irish Emigrants (who, beleive me, have neither Principle or Honor) might have attempted to mis-state my Principles —these Men have never been steady—Sincere—or True to any Principle—they Sole View was to get into Lucrative offices here, to obtain which, they became the Tools & Panders of Each administration—at Length they were rejected by Court & opposition—at first they were Violent to Extirpate France & Lateraly, Even Robertspire was their Favourite & Marat was a Brutus—they could not get into offices, which they Sought for by the most Servile Flattery—then, & then only, they, & not the Public, Stamped themselves with the Dignified Character of Patriots—I have Known these Mock-Patriots Deny their words in the short space of one Month—beleive me they have no Virtuous Principles—Mental or acquird.
We have been blessed with a most plentyfull Harvest, notwithstanding the Heavy Rains & Constant Storms we had; if we had not had those Storms and Rains, we should have had near Double the Quantity; The Farmers Say they are ruind, as their Corn & Cattle bring no Price—Barley that used to be 18s. a Barrell is now only 12s. at the highest, & so in Proportion are all other Grains. Turf is the only dear Article with us, the Bogs being overflowed with the Floods, there is no getting the Turf home; Wall fruit was Scarse, but other fruit in abundance; that reminds me of your Irish Gooseberries, I hope they are thriving; as I most seriously hope every thing Else is that’s belonging to you and Mrs Washington & all your Connections—As soon as I read of our most worthy Friend the Marquiss of La Fayette being liberated, I wrote to him to

Hamburgh where it was said he was to go to take Shipping for America; The Royal Swindlers that Kept him Confind deserve the Guilliotine more than the Bloody Robertspiere; Their Villainy & Barbarity, added to their Breach of Honor, must disgrace their Memory to the Latest Period of History—When he Lands on that Happy Shore, where his Valour, Virtues, abilities & Great Services are acknowledged he will feel Transcenda[n]tly happy—he will Consider unhappy Europe, the Prey of Intestine Discord—The Parent of Monsters—The Abettor of Mur[d]er, Plunder & Civil Discord—the Rights of Man explaind & fully delienated, but the Power of a New Species of Tyranny devised—which abrogates & Annuls the Rights of the People to Chuse their own Representatives—that makes a Minority, in the Legislative Department, the Majority—so that it is the Minority which Enacts Laws & passes Decrees—worse than the former Royal Edicts of their Kings.
The Decree attempted on the 27th Instant against the Ce-de-Vant Nobles is the Crudest Law they Ever made —if those Noblemen or their Sons have been unfaithfull to the Republic—prosecute them by Banishment, if they have not resisted the present Constitution, why prosecute them? they might as well Condemn a Man for having an Ugly Face or wanting an Eye—I was a Nobleman, I thought the Revolution for the Good of my Country & I supported it—am I therefore to be Banished because I was a Nobleman or the Son of a Nobleman? I ought not to be punishd for the Crimes, if such they be, of my Fathers—I could not hinder them from being made Peers—I Cannot think so absurd a Decree will ⟨mutilated⟩—Had the Brave & Virtuous Fayette returned, Even for a Day, to Revisit his Estates in Auvergne, & see his old Friends & Connections Cayenne would have been his future Residence—That would have been the Fate of the Most Virtuous & Sincere Freind to the True Liberty & Happiness of France—in my humble opinion, France is too Extensive, for an European Republic, to last Long—her Conquests will prove her Destruction—the Limbs will become too weighty for the Body—and 1800 will open a New Confederacy against her—her Vast Armies will return—& Demand a Share in the Plundered Millions—They will bring the Present Rulers to account, & instead of a well formed Republic, it will, for a Time, be like Oliver Cromwell’s, a Committee of Military Safety—The French are not blessed with the sentiments, the Virtues, & a Respect for True Liberty, as your Brave & Virtuous Brethren,

the Happy Citizens of America—They have neither your sentiments or Ideas—The North & South of France are, in my humble opinion, of too great a Difference in Sentiment & Ideas ever to Coalesce—There will be Mercantile Jealousies between them, & seperate they will—Should the Present form Last for a few years, I think the Southern Parts will unite with the New Republics of Italy against the Northern Parts—Can it be imagined that 60000000 Men will long Submit to five Directors, to be one of which Everlasting Cabals will take place & in a few years Convulse the whole—had they followed the Example of America & Chosen a President, then a Stable Government would have been determind—but 5 Directors will prove 5 Tyrants.
The Defeat of the Dutch, was Stated as a Victory in Some of the last French Papers, & they mentiond that 2 of the English Ships of the Line were taken & one Sunk—there is not in History a more bloody Action recorded of the Same Number of Ships & Men—both fought Nobly; I think there will be soon another Bloody Engagement between Lord St Vincent & the Spaniards, they are 9 sail Stronger than him—& their Ships & Crews are Fresh and ours have been for Many Months at Sea.
I most Ardently wish for a General Peace throughout Europe—the thousands Slaughter’d calls for a Cessation of War; it will require years to repair the Devastation of Bui[1]dings, Improvements & plantations in Germany & Italy—allmost all the Valuable Paintings, Printed Books and Ancient Manuscripts are destroyed—Scarsely one is left among the Great Collections I saw at Genoa, Venice & Milan—they were mostly burnt in the past Insurrection.
The Weather has Set in very Severe and Early, as we have had 4 days of hard frost, & a Cold Easterly Wind—we must get Ice Carriages to Bring home our Turf—where I am is too far from any Sea Port to Get Sea Coal; in 2 years our Canals will be Cut into Every part of one half of the Island—The one from Dublin is nearly Compleated to Limerick—quite across the Island; Debentures in that ⟨mutilated⟩ bring a good Price—though 4 years agoe, a Debenture of £ 100 would not Bring £60: o: o—Speculators, at first, imagined our Harvest would have been bad, & therefore Sent great orders to foreign Parts for Corn.
Lady Newenham than whom you have not a more Sincere and affectionate well wisher, desires her best Regards & Esteem to Mrs

Washington & you—May you Enjoy, under your own Vine & Fig Tree, many happy returns of the Approaching Holy Season—I have the Honor, to be, My Dear & ever esteemed Friend with unalterable Regard your Affectionate & faithfull Humble Servt

Edward Newenham

